Citation Nr: 1223322	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-20 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy and neuropathy, with consideration as being secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip disorder, with consideration as being secondary to his service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to May 1994.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2010, the Board remanded the issues for additional development.  The case has been returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  The most probative evidence indicates that the Veteran does not have a bilateral leg disorder.

2.  The Veteran has not been diagnosed with a current left hip disorder.

3.  A right hip disability was not demonstrated in service, and a current right hip disability, diagnosed as trochanteric bursitis, is not related to service or a service-connected disability. 


CONCLUSIONS OF LAW

1.  A bilateral leg disorder was not incurred during active service, and was not caused or aggravated by any service-connected disability.  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011). 

2.  A bilateral hip disability was not incurred during active service, and was not caused or aggravated by any service-connected disability.  .  38 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With regard to the bilateral leg disorder claim, in February and March 2009 pre-adjudication letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

With regard to the bilateral hip disorder claim, in a December 2007 adjudication letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A July 2010 letter advised the Veteran of how disability evaluation and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in February 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports.  In addition, the prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Veteran was afforded the appropriate VA examinations and opinions on his claims were provided following claims file review. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310. 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran seeks entitlement to service connection for a bilateral leg disorder, and bilateral hip disorder, including as secondary to his service-connected disabilities.  The Veteran is currently service-connected for his bilateral knee disabilities, thoracolumbar spine disorder, depressive disorder, and duodenitis.  

The Veteran's service treatment records are negative for any significant complaints of or treatment of a leg condition or a hip condition.  He was seen for knee pain on multiple occasions, but he has already been granted service connection for that disorder.  In July 1991 he complained of an abrasion on the shin, but examination was normal other than a resolving abrasion.  Although he reported a fork lift ran into his ankle in May 1993, an X-ray showed no abnormality.  Only a contusion was diagnosed.  His separation from service was in May 1994. 

A private electroneuromyographic examination conducted in November 2006 revealed that the findings were compatible with right side radiculitis of the lower extremity. 

In a November 2007 statement, a private physician (Dr. R.A.C.R.) stated that the Veteran was presently suffering from hip pain.  Dr. R.A.C.R. also reported that the Veteran had evidence of radiculitis of the right leg.

On VA spine examination in August 2008, it was noted that EMG/NCS testing of the lower extremities revealed no evidence of neurological deficit.  The Veteran did not report any radicular symptoms such as muscle weakness, muscle cramps, or burning like pain in the lower extremities or numbness sensation.

The Board remanded the claims in November 2010 in order to afford the Veteran with a VA examination to determine the nature and etiology of any current bilateral hip disorder and bilateral leg disorder, to include radiculopathy and neuropathy.

The Veteran underwent a VA peripheral nerves examination in April 2011.  Following clinical evaluation and diagnostic testing, the examiner concluded that there was no clinical or electrodiagnostic evidence of peripheral neuropathy or radiculopathy.   

Following an April 2011 VA examination of the joints, the Veteran was diagnosed as having right hip trochanteric bursitis.  No left hip condition was found on examination.  With respect to an opinion, the examiner concluded that there was no evidence that the Veteran's right hip trochanteric bursitis occurred during his military service or in the years after discharge from the military service.  The examiner also concluded that the right hip trochanteric bursitis was not proximately due to or aggravated by his service-connected bilateral knee disability, lumbar spine disorder, depressive disorder or duodenitis since none of these conditions have any bearing on his hip bursitis.  The examiner explained that trochanteric bursitis is independent of the service-connected conditions and that trochanteric bursitis is usually caused by direct trauma to the lateral hip.  The examiner also noted that another possible cause of trochanteric bursitis would be deviations of normal gait patterns (as alleged by the Veteran at the examination) but the physical examination revealed no lurching or abnormal gait deviation or strength discrepancies that would explain the development of the right hip trochanteric bursitis.  With regard to radiculopathy, the examiner noted that there was no evidence of lumbar radiculopathy by physical examination or EMG study.   

Bilateral Leg Disorder

The Board notes that a private EMG test conducted in November 2006 was consistent with right side radiculitis of the lower extremity and that a private physician (Dr. R.A.C.R.) noted in a November 2007 letter that the Veteran had evidence of radiculitis of the right leg.  Despite this, clinical and diagnostic tests conducted at VA examinations in August 2008 and April 2011 revealed no evidence of radiculopathy or peripheral neuropathy of either lower extremity.  In light of the lack of evidence confirming a diagnosis of a leg disability, the absence of treatment, and subsequent findings on VA examination reports, the Board finds the preponderance of the evidence is against a diagnosis of a disability of either leg, to include radiculopathy and neuropathy.  In so finding, the Board acknowledges McLain v. Nicholson, 21 Vet. App. 319 (2007), in which it was held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  However, in this case, the totality of the evidence serves to invalidate the prior findings of right leg radiculitis, thus at no time during the claims period has a current disorder of either leg been established.  Thus, service connection for a bilateral leg disorder, to include radiculopathy and neuropathy, with consideration as secondary to service-connected disabilities, is not warranted.  

Bilateral Hip Disorder

Initially, the Board notes that while a private physician in November 2007 indicated that the Veteran suffered from pain in the hips, current VA examination reveals that the Veteran does not suffer from a left hip disability.  While the Veteran has complained of pain, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
  
While a left hip disorder has not been established, the medical evidence record reveals a current right hip disorder, diagnosed as trochanteric bursitis.  The preponderance of the medical record, however, shows that the Veteran's right hip trochanteric bursitis is not related to any incident of service or to a service-connected disorder.  The service treatment reports do not show any hip problems. Post-service, the first evidence of hip pain is not shown until November 2007, when a private physician indicated that the Veteran suffered from such pain.  Moreover, an April 2011 VA examiner concluded that the Veteran's right hip disorder was not in any way related to his service or proximately due to or aggravated by a service-connected disability.  The examiner's conclusion was supported by a clear rationale. Significantly, the examiner took into consideration the Veteran's report as to the deviations of normal gait pattern (presumably due to his service-connected bilateral knee and spine disorders) as a cause of the right hip disorder but ultimately concluded that the medical evidence did not support the Veteran's contentions. There is no medical evidence to the contrary.  Accordingly, service connection for a bilateral hip disorder, to include as secondary to service-connected disabilities, is not warranted. 
 
Conclusion

In addition to the medical evidence, the Board has considered the Veteran's statements; however, none of this evidence provides a basis for allowance of the claims.  Matters of diagnosis and etiology are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson, however, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current lumbar spine, left knee and bilateral shoulder disorders, and his views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)). 
 
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a bilateral leg disorder, to include radiculopathy and neuropathy, with consideration as being secondary to service-connected disabilities, is denied.

Entitlement to service connection for a bilateral hip disorder, with consideration as being secondary to service-connected disabilities, is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


